FILED
                             NOT FOR PUBLICATION                             APR 23 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALBERTO WINFFEL,                                  No. 12-15202

               Plaintiff - Appellant,             D.C. No. 2:10-cv-01709-MCE-
                                                  GGH
  v.

A. POMAZAL; RONALD E. BARNES,                     MEMORANDUM *
Warden,

               Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       California state prisoner Alberto Winffel appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety in connection with a fall he sustained in a prison shower.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Winffel

failed to raise a genuine dispute of material fact as to whether defendants knew of

and disregarded an excessive risk to his safety. See Farmer v. Brennan, 511 U.S.

825, 837 (1994) (“[A] prison official cannot be found liable under the Eighth

Amendment for denying an inmate humane conditions of confinement unless the

official knows of and disregards an excessive risk to inmate health or safety; the

official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.”);

Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (discussing the requirements

for establishing supervisory liability).

      AFFIRMED.




                                           2                                    12-15202